Exhibit 11 Computation of Per Share Earnings (Dollars in thousands, except per share data) Net income $ 6,374 Net income attributable to noncontrolling interest, net of tax 188 Net income attributable to Heartland 6,562 Preferred dividends and discount (5,344 ) Net income available to common stockholders for the year ended December 31, 2009 $ 1,218 Weighted average common shares outstanding 16,304,468 Assumed incremental common shares issued upon exercise of stock options and common stock warrant 20,852 Weighted average common shares for diluted earnings per share 16,325,320 Earnings per common share – basic $ 0.07 Earnings per common share – diluted $ 0.07
